Order and judgment (one paper), Supreme Court, New York County, entered on April 28, 1979, granting petitioner’s motion to confirm a referee’s report and directing appellant to pay to the Sheriff for credit to the various creditors of Murray Greenberg, the sum of $14,000, calculated at the rate of $50 per week from July 10, 1970 through March 11, 1977 (less $3,350 already paid), unanimously modified, on the law and on the facts, to the extent of limiting such recovery to the period from September 26, 1973 to March 11, 1977, without any credit however for payments heretofore received applicable to any period before September 26, 1973; and, as so modified, the order and judgment is affirmed, without costs and without disbursements. This is the fourth special proceeding brought by the petitioner to recover accrued installments pursuant to an income execution served on appellant following entry of a judgment against Murray Green-berg in December, 1970. Appellant is Greenberg’s employer. The prior three proceedings were settled by stipulation, the last of which provided for the payment of a sum due through the week of September 26, 1973. This *859proceeding was initiated by petition dated June 5, 1974. The parties having by negotiated stipulations settled their differences through September 26, 1973, petitioner may not recover in this proceeding sums due prior thereto. For the purposes of this proceeding appellant was not in default through the week beginning September 26, 1973. We have examined the many other contentions raised by appellant and find them to be without merit. Settle order on notice. Concur—Kupferman, J. P., Silverman, Evans and Capozzoli, JJ.